DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a step c) of obtaining test results, a test device comprising i) a substrate comprising an array of immobilized capture molecules to capture the analyte in a capture pattern, and a step d) of 1) transmitting the test results to an authentication authority, and 2) manually inputting the capture pattern into the electronic device. 
It is unclear if the capture pattern is the test results obtained from applying the sample to a test device recited by step c) and are the said test results being transmitted in step d) or the test results are different from the capture pattern, in which case it would be unclear what the effect is produced by inputting the capture pattern.
For purposes of compact prosecution, the capture pattern is interpreted as being the test results which are inputted into the electronic device.
	Claim 9 recites a method wherein the capture pattern is inputted by inputting a series of numbers or letters displayed by the capture pattern. 
It is unclear if the numbers or letters constitute the capture pattern or if the capture pattern comprises numbers or letters but only said numbers or letters are inputted without other information or qualities comprising the capture pattern.
For purposes of compact prosecution, the capture pattern is interpreted as comprising numbers or letters and may or may not further comprise other information or qualities.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 5-8, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. (US 2014/0272097), hereinafter Jung, in view of Matsui et al. (JP 2007-058823A, cited from the English translation provided by Espacenet).
In regards to claim 1, Jung discloses a method for article authentication, the method comprising: 
a) providing an article (bank note) having a substrate with an analyte encoded composition (security component) (para. [0127]); 
b) obtaining a sample of the composition (nucleic acid tag extraction and capture) (para. [0105]); 
c) applying the sample to a test device to obtain test results (PCR) (para. [0138]), the test device comprising: i) a substrate comprising an array of immobilized capture molecules (molecular beacons) to capture the analyte in a capture pattern (conformational transition) (para. [0083]), and ii) a test device code (indicia) (para. [0100]); 
d) analyzing test results from the test device using an electronic device communicatively connected to an authentication authority, wherein the electronic device transmits the test device code and the test results to the authentication authority and confirms or denies authentication after comparison to an authentication database of authentic test results (PCR; obtain the time and/or location of tampering or counterfeit substitute) (para. [0138], [0149]-[0150]).
However, Jung is silent on a method wherein the capture pattern is manually inputted into the electronic device by selecting positions displayed on a graphical user interface (GUI). 
Matsui discloses the analogous art of providing an authentication tag system for authenticating goods, articles, and people (para. [0001]) including associating a matrix pattern by a nucleic acid array for authentication (para. [0033]). Matsui teaches that a capture pattern (pattern information) may be stored in a computer as a database and subsequently the pattern may be authenticated in the database (para. [0071]), said image can be transferred to a storage medium such as a magnetic disk or an optical disk (para. [0079]), and said database can be used by a computer or network of computers wherein the user obtains tag analysis information (matrix patterns) and collates the various patterns to check the validity of the product ([0089]), and Matsui illustrates a computer system comprising a display in which the capture pattern is manually entered by means of selecting positions displayed on a graphical user interface (GUI) (see figure 8, para. [0089]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Jung to include wherein the capture pattern is manually inputted into the electronic device by selecting positions displayed on a graphical user interface (GUI) for the benefit of collating various patterns to check the validity of a product (Matsui: [0089], see figure 8).
	In regards to claim 2, Modified Jung-Matsui discloses a method wherein the analyte is selected from the group consisting of a nucleic acid sequence (nucleic acid tag or DNA) (Jung, para. [0099]-[0100]), a single stranded oligonucleotide (oligonucleotide) (Jung, para. [0121]), and an organic compound (organic solvent) (Jung, para. [0071]).
	In regards to claim 5, Modified Jung-Matsui discloses a method wherein the array of immobilized capture molecules is configured to capture at least two different analytes (DNA marker or markers) to reveal different capture patterns (conformational transition) (Jung, para. [0083]).
	In regards to claim 6, Modified Jung-Matsui discloses a method wherein the array of immobilized capture molecules is positioned around a sample application zone (capturing the nucleic acid tag involve a material in a solid-phase interacting with reagents in the liquid phase… the nucleic acid probe is attached to the solid support) (Jung, para. [0106]).
	In regards to claim 7, Modified Jung-Matsui discloses a method wherein the test device code is written in a computer readable format, optionally selected from the group consisting of a barcode (bar code) (Jung, para. [0064]), optionally wherein the computer readable format is written in part with the analyte encoded composition (the DNA sequence of the marker DNA is encoded in an encrypted digital code such as for instance a bar code or other visually readable or instrument-readable code) (Jung, para. [0064]).
In regards to claim 8, Modified Jung-Matsui discloses a method wherein the graphical user interface (GUI) displays the test device (Matsui: figure 8) with selectable fields for entering the viewed capture pattern (Matsui, para. [0089], see figure 8).
	In regards to claim 12, Modified Jung-Matsui discloses a method wherein the electronic device comprises or is communicatively coupled to a spectrophotometric analyzer (fluorescence spectroscopy) (Jung, para. [0083]) that emits ultra-violet (ultraviolet portions of the spectrum) (Jung, para. [0038]) to detect the capture pattern (emitting reporters) (Jung, para. [0038]).
	In regards to claim 14, Modified Jung-Matsui discloses a method wherein authentic test results display a chain of possession, optionally from manufacturer to retailer or to end purchaser (DNA markers… correspond to manufacturer information such as for instance… a unique serial number) (Jung, para. [0059]).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Matsui, as applied to claim 1 above, in view of Jones et al. (US 2014/0283945), hereinafter, Jones.
In regards to claim 3, Modified Jung-Matsui is silent on a method wherein the step of obtaining the sample comprises swiping the analyte encoded composition with a solvent loaded collecting wand to collect the analyte.
Jones discloses the analogous art of a method of obtaining a sample and preparing for PCR analysis (abstract, para. [0035]). Jones teaches that cost may be reduced and workflow improved by the disclosed invention (para. [0168] and [0177]). Jones discloses a collecting wand (swab) comprising an absorbent tip loaded with solvent (sample fluid) (para. [0189]); in figures 17 and 18, a housing (vial) 650 comprising a chamber (vial body) 654 with fenestrations (bottom end) 659 configured for delivering wash fluid (fluid) 652 from the chamber 654 to the tip (swab) (para. [0186]), and a pump (syringe pump, peristaltic pump) (para. [0047], [0053], and [0075]) that pumps the wash fluid 652 through the fenestrations 659 (para. [0007]); and a removable cap (bottom cap) 654 configured to seal the fenestrations when closed and open the fenestrations when removed (para. [0187]). Jones teaches that sample solvent (buffer) may be selected as to be suitable for the sample type (para. [0186]).

    PNG
    media_image1.png
    603
    467
    media_image1.png
    Greyscale

	Therefore, it would have been obvious to one with ordinary skill in the art to combine the authentication method of modified Jung-Matsui with the PCR sample preparation method disclosed by Jones in order to achieve a reduced cost and improved workflow to arrive at the claimed invention. Additionally, it would have been obvious to one with ordinary skill in the art to provide a solvent loaded collecting wand because Jones teaches that sample solvent (buffer) may be selected as to be suitable for the sample type (Jones, para. [0186]).
In regards to claim 4, modified Jung-Matsui-Jones discloses a method wherein the collecting wand comprises: a) an absorbent tip loaded with solvent (sample fluid) (Jones, para. [0189]); b) a housing (vial) 650 comprising a chamber (vial body) 654 with fenestrations (bottom end) 659 configured for delivering wash fluid (fluid) 652 from the chamber 654 to the tip (swab) (Jones, para. [0186]; see figures 17 and 18), and a pump (syringe pump, peristaltic pump) (Jones, para. [0047], [0053], and [0075]) that pumps the wash fluid 652 through the fenestrations 659 (Jones, para. [0007]); c) a removable cap (bottom cap) 654 configured to seal the fenestrations when closed and open the fenestrations when removed (Jones, para. [0187]).

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Matsui, as applied to claim 1 above, in view of Love (US 2014/0273007).
In regards to claim 9, Modified Jung-Matsui is silent on a method wherein the capture pattern is inputted by inputting a series of numbers or letters displayed by the capture pattern.
Love discloses the analogous art of providing a testing device that produces a unique pattern (para. [0070]). Love teaches that a test device comprising a test membrane further comprising immobilized capture molecules (capture reagent, antibody) (para. [0074]) may communicate a test result by a capture pattern (visual appearance) such as numerals, letters, dots, lines, patterns, or symbols (para. [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Jung-Matsui to include wherein the capture pattern is inputted by inputting a series of number or letters displayed by the capture pattern for the benefit of communicating the test result (Love, para. [0074]).
In regards to claim 15, Modified Jung-Matsui is silent on a method wherein the test device comprises a fluid pouch configured for puncturing by a collecting wand.
Love discloses the analogous art of providing a testing device that produces a unique pattern (para. [0070]). Love teaches that providing a test device (biomarker-testing device) comprising a fluid pouch (a first segment comprises a self-contained well… buffer contained in the well) configured for puncturing by a collecting wand (a second segment) (a surface of the first segment can be positioned to oppose a surface of the second segment) allows buffer contained in the well of the first segment to contact the sample contained in the collecting wand (a second segment) (para. [0069], see figure 1).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Jung-Matsui to include wherein the test device comprises a fluid pouch configured for puncturing by a collecting wand for the benefit of contacting the sample with buffer (Love, para. [0069]).

Claims 13 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Matsui, as applied to claim 1 above, and further in view of Tyrrell et al. (US 2016/0077091), hereinafter Tyrrell.
In regards to claim 13, Modified Jung-Matsui is silent on a method wherein notification of authenticity is by way of text message or electronic mail.
Tyrrell discloses the analogous art of devices, methods, and systems provided for testing or detecting the presence of illegal or prohibited drugs using lateral flow test strips (abstract). Tyrrell teaches that the sending of authentication results can be emailed, texted, or transmitted to law enforcement, courts, or any type of data collection storage (para. [0210]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Jung-Matsui to include notification of authenticity by way of text message or electronic mail for the benefit of transmitting the data to law enforcement, courts, or any type of data collection storage (Tyrrell, para. [0210]).
In regards to claim 16, Modified Jung-Matsui is silent on a method wherein the test device comprises a removable cover, which optionally covers one or more of a sample application zone, a mixing zone, and a detection zone.
Tyrrell discloses the analogous art of providing a test strip with a protective cover (abstract; para. [0212]). Tyrrell teaches that providing a protective cover can protect, seal, maintain sterility, prevent moisture or other contamination on the test strip while providing a indicia (bar code) to designate the particular test to be performed on the cover (para. [0213]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify combination of Jung-Matsui to include a removable cover for the benefit of protecting, sealing, maintaining sterility, and preventing moisture or other contamination on the test strip (Tyrrell, para. [0213]).
In regards to claim 17, Modified Jung-Matsui-Tyrrell discloses a method wherein the removable cover is a peel-away code (indicia) (Tyrrell, para. [0213]). 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over modified Jung-Matsui in view of Tyrrell, as applied to claims 16-17 above, and further in view of McKirdy (US 2013/0032634).
In regards to claim 18, modified Jung-Matsui-Tyrrell is silent on a method wherein the test device is purchased prior to removing the cover and the code is the test device code transmitted with the capture pattern for authentication.
McKirdy discloses the analogous art of providing bar codes on purchased products (abstract; para. [0051]). McKirdy teaches that providing a barcode provides a way to authenticate the purchased article (para. [0026]) and further the barcode can allow the user to purchase more supplies such as test strips (para. [0125]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the disclosure of modified Jung-Matsui-Tyrrell to include test device is purchased prior to removing the cover and the code is the test device code transmitted with the capture pattern for authentication for the benefit of providing a way to authenticate the purchased article (McKirdy, para. [0026]) and further the barcode can allow the user to purchase more supplies such as test strips (McKirdy, para. [0125]).

Response to Arguments
35 USC 102
Claims 1, 2, 5-7, 11-12 and 14
Applicant’s arguments, see Remarks, Response to Claim Rejections Under Section 102, p. 6-7, filed 03 May 2022, with respect to the rejections of claims 1, 2, 5-7, 11-12 and 14 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsui (see 35 USC 103 rejections over Jung in view of Matsui above).

35 USC 103
Claims 3-4
Applicant’s arguments, see Remarks, Response to Claim Rejections Under Section 103, p. 7-8, filed 03 May 2022, with respect to the rejections of claims 3-4 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsui (see 35 USC 103 rejections over Jung in view of Matsui).

Claim 8
Applicant’s arguments, see Remarks, Response to Claim Rejections Under Section 103, p. 8, filed 03 May 2022, with respect to the rejection of claim 8 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsui without relying upon the Hariramani reference (see 35 USC 103 rejections over Jung in view of Matsui above).

Claims 9-10
Applicant’s arguments, see Remarks, Response to Claim Rejections Under Section 103, p. 8, filed 03 May 2022, with respect to the rejection of claims 9-10 (claim 10 now being canceled) under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsui and Love without relying upon the Mameta reference (see 35 USC 103 rejections over Jung in view of Matsui further in view of Love above).

Claims 13 and 16-17
Applicant’s arguments, see Remarks, Response to Claim Rejections Under Section 103, p. , filed 03 May 2022, with respect to the rejection of claims 13 and 16-17 under 35 USC 103 have been fully considered and are persuasive. Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Matsui).
Conclusion
Citation of Pertinent Art
The prior art made of record is relied upon as a secondary reference in the 35 USC 103 rejections above, although is not relied upon in a 35 USC 102 rejection, is considered pertinent to applicant's disclosure: Matsui et al. (JP 2007-058823A, cited from the English translation provided by Espacenet).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P SHIMEK whose telephone number is (571)270-1578. The examiner can normally be reached Monday to Friday, 8:00am to 4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL PAUL SHIMEK/           Examiner, Art Unit 1796                           

/JENNIFER WECKER/           Primary Examiner, Art Unit 1797